DETAILED ACTION
This non-final Office action is responsive to the application filed October 31st, 2019. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The dependent claims listed above recite the following limitation, “receive first data identifying a machine learning model.” It is unclear to the Examiner how the system receives data with the ability to identify a machine learning model. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 10 (system), and 17 (memory) and dependent claims 2-9, 11-16, and 18-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 10 is directed to a system (i.e. machine), and claim 17 is directed to a memory (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward obtaining historical order data identifying a plurality of previous orders; determining a first plurality of features based on the historical order data; and training a plurality of binary trees with the determined first plurality of features, wherein each binary tree provides for an input, a first output, and a second output, and wherein training the plurality of trees comprises determining a comparison value for each binary tree (Organizing Human Activity, Mental Process, Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are identifying previous orders through historical order data and determining features within this order data, which is commercial interactions in the form of sales activity. The Applicant’s claimed limitations are identifying and determining features of order data, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining features within order data, which could be performed as a function of the human mind in the form of observation and evaluation. The Applicant’s claimed limitations are determining features within order data, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concept because the claimed limitations are training a plurality of binary trees to provide an input as well as a first and second output in which the training produces a comparison value, which is a mathematical concept in the form of mathematical calculation. Per the 2019 PEG, “A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number.” The training to provide inputs and produce outputs in the form of a comparison value is analogous to the mathematical method used to determine variable as described by the 2019 PEG. 
In addition, dependent claims 2-4, 6, 8-9, 11-14, 16, and 18-19 further narrow the abstract idea and are directed to further defining the generation of binary trees; determining the output of binary trees; summing the determined output of binary trees; and generating a scoring metric. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mathematical concepts in the form of mathematical calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3-9, 12-16, and 19-20 further narrow the abstract idea and are directed to further defining the order data for delivery received; the determination of estimated delivery time; the transmission of estimated delivery time; the generation of a scoring metric based on the estimated delivery time and actual delivery time for at least one order; and the identification of an origin address and destination address for delivery of an order. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to methods of organizing human activity commercial interactions in the form of sales activity. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3-4, 6-9, 12-16, and 19-20 further narrow the abstract idea and are directed to further defining the determination of a second plurality of features based on first data; determining estimated delivery time; determining whether a performance requirement is satisfied based on the generated scoring metric; determining the loading of the at least one order at a storage facility; and determining travel time from the storage facility to the delivery address. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental processes in the form of observation and evaluation. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “obtaining historical order data identifying a plurality of previous orders” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A system comprising: a computing device; a second computing device; A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
Independent claims 1, 10, and 17 recite the following limitation, “train a plurality of binary trees with the determined first plurality of features” The “train a plurality of binary trees” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. These limitations would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 2-9, 11-16, and 18-20 further narrow the abstract idea and dependent claims 2-3, 5, 8, 11-12, 16, and 18-19 additionally recite “receive first data identifying a machine learning model”; “receive first data identifying at least one order for delivery”; “transmit the estimated delivery time”; and “receive first data identifying an origin address and a destination address for delivery of an order” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A system comprising: a computing device; a second computing device; A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 10-16; system claims 1-9; and non-transitory computer-readable medium claims 17-20 recite “A system comprising: a computing device; a second computing device; A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0031-0035, 0037, and Figures 1-2 & 4A. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “obtaining historical order data identifying a plurality of previous orders” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Next, when “binary trees” are evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Hong et al., US 6546379, noting in paragraph [0034] that “The models to be boosted were binary decision trees generated by the SPRINT classifier (J. Shafer, R. Agrawal, and M. Mehta, "SPRINT: A Scalable Parallel Classifier for Data Mining", supra), a well-known method developed by International Business Machine Corp. and marketed by International Business Machine Corp. as part of the Intelligent Miner product.”  See also, Marcel Goh ‘Binary trees in the Wild’ for reference to “Binary trees are one of the most common data structures in computer science.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
In addition, claims 2-9, 11-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-3, 5, 8, 11-12, 16, and 18-19 additionally recite “receive first data identifying a machine learning model”; “receive first data identifying at least one order for delivery”; “transmit the estimated delivery time”; and “receive first data identifying an origin address and a destination address for delivery of an order” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “computing device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-14, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kujat (U.S 10,460,332 B1).
Claims 1, 10, and 17
Regarding Claim 1, Kujat discloses the following:
A system comprising: a computing device configured to [see at least Col 8 lines 48-50 for reference to the end-to-end computing environment for predicting a performance of a merchant; Figure 4 and related text regarding example system architecture for predicting performances, including at least one user device or one or more service provider computers connected via one or more networks specifically item 412 ‘Merchant Computing Devices’, item 462 ‘Consumer Computing Devices’, and item 430 ‘Service Provider Computer(s)’] 
obtain historical order data identifying a plurality of previous orders [see at least Col 2 lines 2-4 for reference to the prediction service analyzing past performances, such as delivery performances of merchants offering the item at the electronic marketplace; Col 16 lines 42-47 for reference to the prediction service determining past performances of the merchant associated with deliveries of the item to the consumer; Figure 6 and related text regarding item 604 ‘Determine past performances of the merchants and contexts and conditions associated with past performances’] 
determine a first plurality of features based on the historical order data [see at least Col 2 lines 4-6 for reference to the prediction service analyzing contexts and conditions associated with the past performances to determine delivery times for the item; Col 16 lines 42-47 for reference to the prediction service determining past performances of the merchant and associated contexts and conditions; Col 16 lines 47-57 for reference to the determined context and conditions including one or more of a time when the item was purchased, a lead time before delivery of the item was initiated, a source location from where the item was delivered, a destination location to where the item was delivered, a total time for the delivery, a route of the delivery, a delivery method, a carrier conducting the delivery, an event associated with the route, a traffic condition along the route, a weather condition during the delivery, and/or other information; Figure 6 and related text regarding item 604 ‘Determine past performances of the merchants and contexts and conditions associated with past performances’] 
train a plurality of binary trees with the determined first plurality of features, wherein each binary tree provides for an input, a first output, and a second output, wherein training the plurality of trees comprises determining a comparison value for each binary tree [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input; Col 18 lines 16-34 for reference to a cumulative distribution function (CDF) being derived from a leaf node and defining distributions past performances based on the CDF; Col 19 lines 21-33 for reference to the predictive service training the machine learning algorithm to output a predicted delivery performance per merchant, per source location, per destination location, per delivery method, per route, per context, and per condition]
Claims 2, 11, and 18
Regarding Claim 2, Kujat discloses the following:
receive first data identifying a machine learning model [see at least Col 16 lines 62-65 for reference to the prediction service determining a prediction model and predicted performances based on the past performances and the associated contexts and conditions; Figure 6 and related text regarding item 606 ‘Determine a prediction model and predicted performances based on the past performances and the associated contexts and conditions’] 
generate the plurality of binary trees based on the first data [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input] 
Claims 3, 12, and 19
Regarding Claim 3, Kujat discloses the following:
receive first data identifying at least one order for delivery [see at least Col 19 lines 16-19 for reference the prediction service receiving a request from a consumer for information about an item which identifies the item; Col 20 lines 44-46 for reference to the prediction service determining that the merchant initiated a delivery of the item to the destination location; Figure 7 and related text regarding item 702 ‘Receive a request from a consumer for information about an item’; Figure 8 and related text regarding item 804 ‘Determine that the merchant may have initiated a delivery of the item’]
determine a second plurality of features based on the first data [see at least Col 19 lines 47-56 for reference to the prediction service determining one or more contexts and one or more conditions associated with a potential delivery of the item to the destination location including one or more locations from where the item may be delivered, routes for the potential deliveries to the destination location, delivery methods, events, traffic, or weather associated with the source locations; Figure 7 and related text regarding item 708 ‘Determine contexts and conditions associated with potential deliveries of these item to the destination location’] 
determine one of the first output and the second output for each binary tree based on providing the second plurality of features to the plurality of binary trees [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input] 
determine an estimated delivery time for the at least one order based on the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input; Col 19 lines 21-33 for reference to the predictive service training the machine learning algorithm to output a predicted delivery performance per merchant, per source location, per destination location, per delivery method, per route, per context, and per condition]
Claims 4 and 13
Regarding Claim 4, Kujat discloses the following:
determining the estimated delivery time comprises summing the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 3 lines 8-10 for reference to the prediction service aggregating the data across past deliveries of merchants to generate the prediction model; Col 18 lines 28-34 for reference to the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input] 
Claim 5
Regarding Claim 5, Kujat discloses the following:
transmit the estimated delivery time to a second computing device [see at least Col 5 lines 62-67 for reference to the consumer receiving a notification about the predicted delivery performance at a user interface of a consumer computing device, such as the user interface or other forms of electronic communication; Col 6 lines 1-4 for reference to the electronic marketplace automatically providing the notification at time intervals (e.g., every four hours initially, and every half hour when the delivery time approaches); Figure 2 and related text regarding item 200 ‘notification’] 
Claims 6 and 14
Regarding Claim 6, Kujat discloses the following:
generate a scoring metric based on the estimated delivery time and an actual delivery time for the at least one order [see at least Col 4 lines 57-60 for reference to the predicted delivery performance including a predicted delivery time and a level of certainty for when the item may arrive at a delivery location; Col 4 lines 63-66 for reference to the level of certainty being expressed as a quantitative likelihood (e.g., 75% probability), as a qualitative metric (e.g., a high chance), and/or in other certainty formats] 
determine whether a performance requirement is satisfied based on the generated scoring metric [see at least Col 6 lines 12-24 for reference to the predicted delivery performance containing a description of the predicted delivery time and an associated certainty level and if no change is detected the electronic marketplace updates the predicted delivery and notify the consumer as needed, for example, the certainty level increasing (from 95% to 99%) while the predicted delivery time stays on track, the predicted delivery performance is updated to include a new description reflecting this change in certainty level] 
Claims 8 and 16
Regarding Claim 8, Kujat discloses the following:
receive first data identifying an origin address and a destination address for delivery of an order [see at least Col 2 lines 64-67 and Col 3 line 1 for reference to the prediction service determining a source location and a destination location; Col 12 lines 12-15 for reference to the delivery database storing for each delivery item source location and destination location; Figure 7 and related text regarding item 706 ‘Determine a destination location’] 
determine a second plurality of features based on the first data [see at least Col 19 lines 47-50 for reference to the prediction service determining one or more contexts and one or more conditions associated with a potential delivery of the item to the destination location; Figure 7 and related text regarding item 708 ‘Determine contexts and conditions associated with potential deliveries of the item to the destination’] 
determine one of the first output and the second output for each binary tree based on providing the second plurality of features to the plurality of binary trees [see at least Col 18 lines 16-34 for reference to the prediction service using a random forest machine learning algorithm where each tree including a binary decision tree having internal split nodes and leaf nodes wherein the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input] 
determine a vehicle route for delivery of the order based on the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 8 lines 7-20 for reference to the resulting prediction model allowing the prediction service to output a predicted performance at various levels of granularity including a predicted route; Col 14 lines 20-23 for reference to the predicted delivery performance including a predicted route; Col 19 lines 50-54 for reference to for each identified merchant the prediction service determining routes for the potential deliveries to the destination location; Col 22 lines(tr 14-16 for reference to tool visualizing a predicted performance as a predicted route between a source location and a destination location; Figure 9 and related text regarding item 910 ‘predicted route’] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kujat (U.S 10,460,332 B1) in view of Rajkhowa (U.S 2020/0342517 A1).
Claims 7, 15, and 20
While Kujat discloses the limitations above, it does not disclose determining a loading time of the at least one order at a storage facility; determining a travel time from the storage facility to a delivery address of the at least one order; and determining the estimated delivery time based on the loading time and the travel time.
Regarding Claim 7, Rajkhowa discloses the following:
determining a loading time of the at least one order at a storage facility [see at least Paragraph 0055 for reference to the system determining an arrival time at customer location from storage facility based on a loading time at storage facility to load new orders; Paragraph 0057 for reference to the driver of the delivery vehicle loading the items into delivery vehicle; Figure 3 and related text regarding item 302 ‘Storage facility’] 
determining a travel time from the storage facility to a delivery address of the at least one order [see at least Paragraph 0050 for reference to the delivery management computing device determining a travel time along route from storage facility to customer location; Paragraph 0055 for reference to the system determining a travel time from storage facility to customer location along route; Figure 8 and related text regarding item 806 ‘Determine a Travel Time from A Storage Facility to a Destination Address for the First Order’] 
determining the estimated delivery time based on the loading time and the travel time [see at least Paragraph 0031 for reference to the delivery computing device determining each arrival time at a delivery address based on a loading time, a travel time, and a doorstep time wherein the loading time including the amount of time to pickup the purchased good from the retail location and the travel time includes the travel time from a previous location to a delivery destination; Paragraph 0050 for reference to the delivery management computing device determining an arrival time at customer location based on a loading time at storage facility to load the items for the batched orders, the travel time from storage facility to customer location on the route] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the estimation of delivery time method of Kujat to include the loading time and travel time from the storage facility of Rajkhowa. Doing so would optimize delivery management systems and services by, for example, improving and/or ensuring on-time deliveries, reducing the number of undelivered orders, or more efficiently scheduling delivery vehicle drivers, as stated by Rajkhowa (Paragraph 0004). 
Claim 9
While the combination of Kujat and Rajkhowa disclose the limitations above, regarding Claim 9, Kujat discloses the following:
determining the estimated delivery time comprises summing the determined ones of the first output and the second output for the plurality of binary trees [see at least Col 3 lines 8-10 for reference to the prediction service aggregating the data across past deliveries of merchants to generate the prediction model; Col 18 lines 28-34 for reference to the prediction service determines a predicted delivery performance for an input from the tuple (e.g., destination locations, source locations, both destinations, other inputs) from the combined CDFs of the lead nodes that may be reached by traversing the tree while applying predicates at each node against the input]

Claims 10-20 are rejected for similar reasons as stated in the above rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2014/0330741 A1
Bialynicka-Birula et al.
DELIVERY ESTIMATE PREDICTION AND VISUALIZATION SYSTEM
US 2005/0137933 A1
Holsen et al.
Manifest Generation And Download Systems And Methods
US 2004/0220957 A1
McConough, William
Method and System for Forming, Updating, and Using A Geographic Database


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683